DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/28/2022 does not place the application in condition for allowance.
The previous objection to the specification is withdrawn due to Applicant’s amendment.
The previous objection to the claims are withdrawn due to Applicant’s amendment.
The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-17, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3348737A1 to Majoch, and further in view of US PGPub 2016/0204297 to Vasiliev and US PGPub 2017/0170776 to Janowski (all of record).
Regarding claims 1, 2, 4, 6-17 and 19, Majoch teaches a device for generating electricity comprising
a first panel 36 and a third panels 32 that are each at least partially transmissive for visible light and are spaced apart from each other, the first panel defining a light receiving surface (Marked-up Fig. 5 below, ¶0015, 0027, 0028)
a support 21 for supporting portions of the device, the support having a channel (identified in Marked-up Fig. 5) that is outwardly open at an edge portion of the device 
wherein the third panel 36 is located within the projection of the circumference of the first panel in a direction along a surface normal of the first panel (Figs. 1, 3, ¶0018-0020).

    PNG
    media_image1.png
    539
    695
    media_image1.png
    Greyscale

	Per claims 1, 16, and 19, A third photovoltaic element (labeled 4 in Fig. 5) is arranged in a first orientation with respect to the light receiving surface and is positioned between the support 21 and the first panel 36 at or near an edge of the first panel. Majoch is clear that the placement of photovoltaic elements in that device are configured to correspond to the position of the support 21, and that the device is configured to fit into a standard window frame. Majoch does not specifically teach first and second photovoltaic elements as claimed. 
	Vasiliev teaches a similar device (Fig. 10), and teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a first photovoltaic element (330) arranged in the first orientation and a second photovoltaic element (325) arranged in a second orientation that is different to the orientation of the first photovoltaic element and that of a light receiving surface (such as the light receiving surface of 334) and positioned corresponding to the position of a similar support (322) so that incident light that is not useful for the function of the device as a window is used to generate electricity (¶0027, 0090, 0091, 0113). Because of the positioning of the first and second photovoltaic elements with respect to the support taught by Vasiliev, and the intentionally positioned and sized first panel of Majoch, a skilled artisan would form the first photovoltaic element and the second photovoltaic element to be located within a projection of the circumference of the first panel in a direction along a surface normal of the first panel.
Vasiliev teaches that the first photovoltaic element of that invention is formed to be in the first orientation substantially parallel to the light receiving surface and supported by a support element and protected from damage by an overlying panel (Ibid.). Therefore a skilled artisan would position the first photovoltaic element of modified-Majoch in the location shown in Marked-up Fig. 5 above. Further, Vasiliev teaches that the second photovoltaic element of that invention is formed to be in a second orientation that is transverse to the light receiving surface and at an edge of a panel to receive light directed through that panel. Therefore a skilled artisan would position the second photovoltaic element of modified-Majoch in the location shown in Marked-up Fig. 5 above. The first orientation of modified-Majoch is substantially parallel to the light receiving surface and the second orientation is transverse to the light receiving surface.
Majoch teaches that the device of that invention is fitted to a window (Abstract). Majoch does not specifically teach that the channel (identified in Marked-up Fig. 5 above) is continuous. Janowski teaches similar elements (such as the channel receiving sealing gasket 134c in Fig. 26) that are formed to receive sealing gaskets that can resist seepage of outdoor elements into cavities between a device and a frame that forms a part of a window (¶0049, 0050, 0063, 0164). Therefore, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the channel to be continuous so that the channel may receive gaskets to prevent seepage of outdoor elements at the edge of the device or between the edge of the device and window hardware.
	Per claim 2, modified-Majoch teaches the limitations of claim 1. Majoch teaches that the support 21 surrounds the third panel 32 at an edge of the first panel 36 (see previously cited passages and Figs.).
	Per claim 4, modified-Majoch teaches the limitations of claim 1. As described in the cited passages of the references and the reasoning above, in the device of modified-Majoch, the support surrounds at least a portion of the first and second photovoltaic elements.
Per claim 6, modified-Majoch teaches the limitations of claim 1. The third panel 32 has an end face that is transverse to the light receiving surface and a region near the end face that is substantially parallel to the light receiving surface, the region near the end face being also supported by the support member 21 (see Marked-up Fig. 5 directly below). 
Vasiliev teaches that the first photovoltaic element of that invention is formed to be in the first orientation substantially parallel to the light receiving surface and supported by a support element and protected from damage by an overlying panel (Ibid.). Therefore a skilled artisan would position the first photovoltaic element of modified-Majoch in the location shown in Marked-up Fig. 5 above. Further, Vasiliev teaches that the second photovoltaic element of that invention is formed to be in a second orientation that is transverse to the light receiving surface and at an edge of a panel to receive light directed through that panel. Therefore a skilled artisan would position the second photovoltaic element of modified-Majoch in the location shown in Marked-up Fig. 5 above. 

    PNG
    media_image2.png
    274
    705
    media_image2.png
    Greyscale

As such, a skilled artisan would position the first photovoltaic element of modified-Majoch adjacent the region near the end face and the second photovoltaic element adjacent the end face to achieve the benefits taught by the references.
Per claims 7-12, modified-Majoch teaches the limitations of claim 1. Majoch teaches that the third panel 32 comprises a plurality of panel portions arranged substantially parallel to one another (the third panel is part of “double internal pane 32”, ¶0018). Majoch does not teach that the third panel comprises an arrangement for re-directing light incident on the light receiving surface. 
However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the third panel to comprise an arrangement for re-directing light incident on the light receiving surface in the at least one direction that is transversal to a surface normal of the first panel for collection by photovoltaic elements, the arrangement comprising a diffraction grating and/or a luminescent material and/or a light scattering material positioned between the plurality of panel portions, so that in use the redirected light is guided by total internal reflection through the third panel so that unused incident light can be converted into electricity (Figs. 16, 17, ¶0134-0140).
The panel portions of modified-Majoch mate with each other to form a stack in which each of the panel portions are arranged substantially parallel to one another.
Per claim 13, modified-Majoch teaches the limitations of claim 1. A transparent spacer 33 is provided between the first panel 36 and the third panel 32 (Fig. 5, ¶0018 of Majoch).
Per claims 14, 15, and 17, modified-Majoch teaches the limitations of claim 1. The support 21 comprises
a first wall and a second wall opposite the first wall, the first and second walls being arranged parallel to the light receiving surface (see Marked-up Fig. 5 directly below)
a third wall and a fourth wall opposite the third wall, the third and fourth wall being arranged transversely to the light receiving surface, the third and fourth walls connecting the first and second walls
a flange extending over an edge portion of the third panel 32 in a direction parallel to the light receiving surface.

    PNG
    media_image3.png
    338
    737
    media_image3.png
    Greyscale

The third panel 32 has an end face that is transverse to the light receiving surface and a region near the end face that is substantially parallel to the light receiving surface, the region near the end face being supported by the flange of the support member 21 (see Marked-up Fig. 5 directly below). 

    PNG
    media_image2.png
    274
    705
    media_image2.png
    Greyscale

Vasiliev teaches that the first photovoltaic element of that invention is formed to be in the first orientation substantially parallel to the light receiving surface and supported by a flange of a support element and protected from damage by an overlying panel (Ibid.). Therefore a skilled artisan would position the first photovoltaic element of modified-Majoch between the flange and the third panel. Further, Vasiliev teaches that the second photovoltaic element of that invention is formed to be in a second orientation that is transverse to the light receiving surface and at an edge of a panel to receive light directed through that panel. Therefore a skilled artisan would position the second photovoltaic element of modified-Majoch between the edge portion of the third panel and the third wall. 
Majoch teaches that the device comprises a third photovoltaic element 4 arranged in the first orientation and positioned between the support 21 and the first panel at or near an edge of the first panel, wherein the third photovoltaic element is positioned on the second wall (see Marked-up Fig. 5 closest to beginning of document).
Regarding claim 22, the combination of references render the device having the limitations of claim 1 obvious (see rejection of claim 1 above). While Majoch does not specifically teach a system comprising a plurality of devices that are electrically connected, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the device of modified-Majoch, which functions as a window, in a system comprising a plurality of such devices based on Vasiliev’s teachings (Figs. 13, 14, ¶0034, 0043, 0045, 0089, 0118-0125). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0032083 to Torrance (of record), and further in view of US PGPub 2018/0342638 to Lambricht.
Regarding claim 18, Torrance teaches a device for generating electricity comprising
a first panel 21, a second panel 41, and a third panel 11/12 that are each at least partially transmissive for visible light (Fig. 4, ¶0045, 0050-0053), the first panel defining a light receiving surface, wherein the first and second panels are spaced apart from one another by a support 16 so that a cavity is defined therebetween, the third panel being retained within the cavity by the support
a second photovoltaic element (top element 15 of Fig. 4 for instance), the second photovoltaic element being arranged in a second orientation that is different to the orientation of the light receiving surface and transverse to the light receiving surface
wherein the device is arranged to generate the electricity from at least a portion of light (such as light ray 1 in Fig. 4) being in use received by the light receiving surface and to the second photovoltaic element.
Torrance’s device functions as a window, and the third panel 11/12 functions to redirect light toward the second photovoltaic element at the edge of the third panel. Torrance does not specifically teach a first photovoltaic element also positioned within the cavity, the first photovoltaic element being arranged in a first orientation with respect to the light receiving surface that is different to the second orientation and substantially parallel to the light receiving surface.
Lambricht also teaches a device that functions as a window (¶0013,0025), and further teaches that a panel (V1/F) that functions to redirect light toward an similar photovoltaic element (C1) at an edge of the panel can also have a first photovoltaic element (C3) that is positioned near that edge and is arranged in a first orientation that is parallel to a similar light receiving surface (Figs. 1, 6, ¶0019, 0059, 0063, 0077, 0082). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a first photovoltaic element arranged in a first orientation that is substantially parallel to the light receiving surface within the cavity of modified-Torrance in order to improve the efficiency of the device (¶0025 of Lambricht).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-19, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Even though some of the references were previously made of record and relied upon in previous rejections, the reasoning is new.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726